Citation Nr: 1521406	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  05-32 957	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for cervical spine arthritis prior to July 26, 2006, and a disability rating in excess of 20 percent on and after July 26, 2006.

2. Entitlement to an initial disability rating in excess of 10 percent for vestibular neuronitis, vertigo, and labyrinthitis.

3. Entitlement to an initial disability rating in excess of 10 percent for left cervical radiculopathy prior to May 10, 2012, and a disability rating in excess of 20 percent from May 10, 2012, to September 29, 2013.

4. Entitlement to a disability rating in excess of 30 percent for left cervical radiculopathy with left ulnar neuropathy on and after September 30, 2013.

5. Entitlement to an effective date earlier than April 3, 2012, for the award of entitlement to service connection for hypertension.

6. Entitlement to an effective date earlier than April 3, 2012, for the award of entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2003, January 2005, March 2010, June 2013, and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and the VA RO in Manila, the Republic of the Philippines.  Jurisdiction rests with the Manila RO, from which the appeal was certified. 

In April 2010, the Veteran testified with respect to his increased disability rating claims before the undersigned Veterans Law Judge (VLJ) at a hearing held at the Manila RO.  A transcript of that hearing is associated with the record.  In addition, the Veteran submitted additional evidence directly to the Board with a waiver of initial RO consideration.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

In October 2010, the Board remanded the Veteran's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  In an April 2014 rating decision, the Manila RO granted entitlement to a TDIU, effective September 30, 2013.   As the evidence does not show the Veteran has disagreed with that determination, the Board finds the issue is no longer on appeal. 

In a May 2014 Supplemental Statement of the Case, the Manila RO granted an increased disability rating of 20 percent for left cervical radiculopathy from May 10, 2012, to September 29, 2013, and a disability rating of 30 percent on and after September 30, 2013.  The Manila RO also granted an increased disability rating of 20 percent for cervical spine arthritis, effective July 26, 2006.  Because the increased disability ratings assigned are not the maximum ratings available for these disabilities, the claims remain in appellate status, and the Board has characterized the issues as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran raised the issue of entitlement to service connection for right cervical radiculopathy, to include as secondary to his service-connected cervical spine arthritis, at the April 2010 Board hearing.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. Prior to July 26, 2006, the Veteran's cervical spine arthritis resulted in reversal of the normal lordotic curvature.

2. On and after July 26, 2006, the Veteran's cervical spine arthritis resulted in functional impairment comparable to forward flexion limited to 15 degrees or less.

3. Throughout the pendency of the appeal, the Veteran's vestibular neuronitis, vertigo, and labyrinthitis were manifested by episodic dizziness but not occasional staggering.

4. Prior to May 10, 2012, the Veteran's left cervical radiculopathy was manifested by mild incomplete paralysis of the ulnar nerve.

5. From May 10, 2012, to September 29, 2013, the Veteran's left cervical radiculopathy was manifested by moderate incomplete paralysis of the ulnar nerve.

6. On and after September 30, 2013, the Veteran's left cervical radiculopathy with left ulnar neuropathy were manifested by moderate incomplete paralysis of all radicular groups.

7. In an October 2010 decision, the Board denied the claim of entitlement to service connection for hypertension, and the Veteran did not appeal that decision.

8. Following the October 2010 Board decision, VA did not receive any communication or action indicating an intent to apply for entitlement to service connection for hypertension until the Veteran's April 3, 2012, written statement.

9. Prior to April 3, 2012, VA did not receive any communication or action indicating an intent to apply for entitlement to service connection for erectile dysfunction.


CONCLUSIONS OF LAW

1. Prior to July 26, 2006, the criteria for a disability rating of 20 percent for cervical spine arthritis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2014).

2. On and after July 26, 2006, the criteria for a disability rating of 30 percent for cervical spine arthritis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2014).

3. The criteria for an initial disability rating in excess of 10 percent for vestibular neuronitis, vertigo, and labyrinthitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2014).

4. Prior to May 10, 2012, the criteria for an initial disability rating in excess of 10 percent for left cervical radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2014).

5. From May 10, 2012, to September 29, 2013, the criteria for a disability rating in excess of 20 percent for left cervical radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2014).

6. On and after September 30, 2013, the criteria for a disability rating in excess of 30 percent for left cervical radiculopathy with left ulnar neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2014).

7. The October 2010 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010); currently, 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

8. The criteria for an effective date earlier than April 3, 2012, for the award of entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2014).

9. The criteria for an effective date earlier than April 3, 2012, for the award of entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in October 2002, December 2002, October 2004, and April 2012 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record contains the Veteran's service treatment records, VA treatment records and examination reports, identified private treatment records, Social Security Administration records, and lay evidence.  

The Veteran underwent VA examination in December 2004 and July 2006.  In the October 2010 Remand, the Board requested that the RO schedule the Veteran for additional examinations to determine the current nature and severity of his cervical spine arthritis, left cervical radiculopathy, and vestibular neuronitis, vertigo, and labyrinthitis.  Accordingly, the Veteran underwent VA examination in May 2012, May 2013, and November 2013, and a VA physician provided an addendum opinion in October 2013.  The record shows the VA examiners reviewed the claims file, performed physical examinations, and considered the Veteran's lay statements.  Additionally, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Furthermore, the VA examiners provided sufficient information to rate the service-connected disabilities on appeal.  Therefore, the Board finds the VA examinations and opinions sufficient and adequate for purposes of rating the disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Board finds the RO substantially complied with the October 2010 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his service-connected disabilities during the pendency of the appeal.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Disability Ratings 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Cervical Spine Arthritis

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

The Veteran filed his claim of entitlement to an increased disability rating on September 25, 2002, and as such, the rating period for consideration on appeal is from September 25, 2001.  38 C.F.R. § 3.400 (2014).  Regulatory changes amended the rating criteria for evaluating intervertebral disc syndrome effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (2002).  Effective September 26, 2003, VA revised the criteria for diagnosing and evaluating the spine.  68 Fed. Reg. 51454-51458 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).  The RO has addressed the Veteran's increased rating claim under both the old criteria and the current regulations.  Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory revisions of both September 23, 2002, and September 26, 2003, in the appellate adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to the 2003 revision, a disability rating based on limitation of motion of the cervical spine was available under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 40 percent evaluation was the maximum schedular evaluation.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  A 30 percent evaluation was assigned for severe limitation of motion of the cervical spine; a 20 percent evaluation was assigned for moderate limitation of motion of the cervical spine; and a 10 percent evaluation was assigned for slight limitation of motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  The words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2002).

Under the revised rating criteria beginning on September 26, 2003, the general rating formula for diseases and injuries of the spine (General Rating Formula) provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  Under the General Rating Formula, a 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is awarded for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this Note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Prior to September 23, 2002, intervertebral disc syndrome was evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 5293.  Under this Diagnostic Code, a 60 percent evaluation is assigned when there is evidence of pronounced disability with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and little intermittent relief; and a 40 percent evaluation is assigned when there is severe disability with recurrent attacks and only intermittent relief.  A 20 percent evaluation is warranted when there is moderate disability with recurring attacks, and a 10 percent evaluation is assigned when there is mild disability.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

As of September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a  physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).  This remained essentially unchanged in the revisions effective on September 26, 2003.  

Prior to July 26, 2006

Initially, the Board notes that the old criteria for evaluating cervical spine only apply to evidence dated from September 25, 2001, to September 25, 2003, while the old criteria for evaluating intervertebral disc syndrome apply to the period from September 25, 2001, to September 22, 2002.  Here, a December 2001 private treatment record indicates the Veteran had full range of motion of the cervical spine, no palpable spasms, and no localized tenderness.  A March 2002 private treatment record reflects finding of some crepitation and diminished motion, and X-ray examination revealed straightening and mild reversal of the normal cervical lordotic curvature.  A January 2003 private treatment record indicates the Veteran had a marked amount of limitation of motion of the neck that was quite severe, involving zero degrees of extension, 45 degrees of forward flexion, 10 degrees of lateral flexion, and negative two degrees of rotation bilaterally.  In addition, the Veteran reported episodes of pain and stiffness approximately two to three times per week.  A magnetic resonance imaging scan in June 2003 also revealed moderate reversal of the cervical lordosis.  In July 2003, flexion was to 50 degrees, and although the Veteran was unable to do any dishes, vacuuming, or mopping, he noted that these restrictions were due to his hands and that he was independent with his activities of daily living.  On VA examination in December 2004, the Veteran reported intermittent pain that was aching, sticking, burning, and pinching.  He denied any prescribed bed rest and had not lost any time from work.  Physical examination did not reveal any abnormal kyphosis or lordosis, flexion was to 45 degrees, extension was to 45 degrees, lateral flexion was to 45 degrees, and rotation was to 80 degrees.  The VA examiner noted that the Veteran had a normal gait and that during flare-ups, he was additionally limited by pain but not fatigue, weakness, lack of endurance, or incoordination.  A February 2005 private treatment record also indicates the Veteran had some limitation of extension and flexion of the neck. 

Upon review, the Board finds the evidence warrants a disability rating of 20 percent, but no higher, prior to July 26, 2006.  Here, the Board finds significant the clinical tests demonstrating reversal of the normal cervical lordotic curvature, as well as the January 2003 private treatment record showing a marked amount of limitation of motion of the neck.  However, as the evidence does not demonstrate severe limitation of motion of the cervical spine, forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine, a disability rating in excess of 20 percent for cervical spine arthritis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5290.  Additionally, the Board notes that the evidence does not indicate that the Veteran experienced recurring attacks with only intermittent relief or was prescribed bed rest by a physician prior to July 26, 2006.  Therefore, a higher disability rating in excess of 20 percent is not warranted for intervertebral disc syndrome under either the old or revised criteria.

On and after July 26, 2006

On and after July 26, 2006, the Veteran's cervical spine arthritis is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  To warrant a higher disability rating, the evidence must show forward flexion limited to 15 degrees or less, favorable ankylosis, or functional impairment comparable thereto.  On VA examination in July 2006, the Veteran reported constant neck pain and difficulty walking; he denied any prescribed bed rest in the past year.  On examination, there was no radiation of pain on movement, no muscle spasm, and no ankylosis.  There was evidence of tenderness.  Flexion was to 35 degrees, extension was to 29 degrees, lateral flexion to the left and right were to eight degrees, respectively, right rotation was to five degrees, and left rotation was to 10 degrees.  The VA examiner noted that with respect to the DeLuca considerations, the Veteran predominantly had pain but also experienced fatigue, weakness, and a lack of endurance.  In May 2008, a VA physician found the Veteran had moderately severe degenerative disc and joint disease, and at the May 2008 hearing with a VA Decision Review Officer, the Veteran testified that he had problems lifting 10 pounds, turning his neck, tying his shoes, putting on clothes, and opening a car door.

On VA examination in May 2013, flexion was limited to 30 degrees, and the Veteran had additional functional loss that involved less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was also evidence of localized tenderness on palpation but no guarding or muscle spasm.  The Veteran had intervertebral disc syndrome but had not experienced any incapacitating episodes in the past year.  On general examination, the VA examiner reported that the Veteran's cervical spine condition could result in severe restriction in his performing physical and sedentary occupational duties.  Similarly, an October 2013 addendum opinion indicates that the Veteran's cervical spine arthritis could significantly limit his functional ability during flare-ups, in that flexion would be limited to 20 degrees and he would be unable to drive and perform strenuous activities. 

Upon review, the Board finds the Veteran's cervical spine arthritis was manifested by functional impairment comparable to flexion limited to 15 degrees or less during this period, and therefore, the criteria for a disability rating of 30 percent have been met on and after July 26, 2006.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Here, the Board finds significant the July 2006 and May 2013 VA examiners' findings with respect to the additional loss experienced by the Veteran during flare-ups as well as the effects of the Veteran's condition on his ability to obtain and maintain substantially gainful employment.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  However, the Board finds that the criteria for a disability rating in excess of 30 percent have not been met at any time during this period.  First, the evidence does not reflect unfavorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  In addition, the evidence does not show that the Veteran reported any incapacitating episodes that required bed rest prescribed by a physician during the period.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

With respect to other neurological symptoms, the Board notes that the July 2006 VA examiner found the Veteran had bladder dysfunction.  However, the VA examiner did not attribute the bladder dysfunction to the Veteran's cervical spine arthritis, and the May 2013 VA examiner specifically found the Veteran did not have any neurological abnormalities related to his cervical spine condition.  In addition, the evidence does not contain any further reports of a neurological abnormality attributed to the Veteran's cervical spine arthritis.  As such, the Board finds the probative, clinical evidence does not reflect findings of neurological symptoms associated with the Veteran's cervical spine arthritis during the pendency of the appeal, and a separate disability rating is not warranted.  

The Board acknowledges that the Veteran is competent to describe his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In granting the increased disability ratings of 20 percent prior to July 26, 2006, and 30 percent on and after July 26, 2006, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements as well as the criteria necessary for rating the disability on appeal.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence supports a disability rating of 20 percent for service-connected cervical spine arthritis prior to July 26, 2006, and a disability rating of 30 percent on and after July 26, 2006.  38 C.F.R. § 4.71a, Diagnostic Code 5237; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Vestibular Neuronitis, Vertigo, and Labyrinthitis

The Veteran's vestibular neuronitis, vertigo, and labyrinthitis have been rated as peripheral vestibular disorders under Diagnostic Code 6204.  Under Diagnostic Code 6204, occasional dizziness warrants a 10 percent disability rating, and dizziness and occasional staggering warrants a 30 percent disability rating.  In addition, hearing impairment and suppuration are separately rated and combined.  38 C.F.R. § 4.87, Diagnostic Code 6204.

Upon review, the Board finds the evidence demonstrates that the Veteran's vestibular neuronitis, vertigo, and labyrinthitis were manifested by episodic dizziness but not occasional staggering throughout the pendency of the appeal.  A January 2004 private treatment record indicates the Veteran had become dizzy when he got out of bed in the morning, and the private physician prescribed medication.  A May 2004 private treatment record indicates the Veteran had experienced vertigo for several years, and a June 2004 VA treatment record shows the Veteran reported dizziness and falling to the left a few months before.  An August 2004 letter from a private physician, Dr. C. Benson, indicates the Veteran's vestibular neuronitis, vertigo, and labyrinthitis were one of a few conditions interfering with his daily activities.  However, in August 2004 the Veteran reported only episodic dizziness that lasted a few seconds, and he had a stable gait in December 2004.  A January 2005 private treatment record reflects a report of episodes of dizziness and weakness at times, and a June 2007 physical therapy note indicates the Veteran had occasional dizziness with position change.  

In April 2010, the Veteran testified that he did not fall down due to his service-connected disability, and he denied any hearing loss; he reported only experiencing dizziness.  Likewise, on VA examination in May 2013 the Veteran denied hearing loss as well as taking any medication for his disability.  He reported experiencing dizziness at least three times per month, lasting an average of 60 seconds, which caused him to cease all activity and rest until the dizziness subsided.  Although the Veteran reported that his disability had resulted in a loss of consciousness recently, the clinical evidence does not support this finding, and the VA examiner found the Veteran's vestibular neuronitis, vertigo, and labyrinthitis resulted in only a mild to moderate restriction in performing physical and sedentary employment.

Again, the Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan, 451 F.3d 1331.  However, the Board finds it significant that at the April 2010 Board hearing the Veteran denied falling down as a result of his service-connected disability.  As a result, the Board finds a disability rating in excess of 10 percent for vestibular neuronitis, vertigo, and labyrinthitis is not warranted at any time during the pendency of the appeal as the clinical evidence and lay statements do not reflect evidence of occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204; Gilbert, 1 Vet. App. 49.  

Left Cervical Radiculopathy with Left Ulnar Neuropathy

Prior to May 10, 2012

Prior to May 10, 2012, the Veteran's service-connected left cervical radiculopathy has been rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8516 for paralysis of the ulnar nerve.  Diagnostic Code 8516 provides a 10 percent disability rating for mild incomplete paralysis of the ulnar nerve of the minor extremity and a 20 percent disability rating for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis, and a 50 percent rating is provided for complete paralysis, which includes the "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring finger and little fingers, cannot spread the fingers, cannot adduct the thumb; or flexion of the wrist weakened.  38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Initially, the Board notes that the RO granted entitlement to service connection for left ulnar neuropathy and assigned an effective date of September 30, 2013.  As such, the Board will not consider the symptoms attributable to the Veteran's left ulnar neuropathy (claimed as cubital tunnel syndrome) for rating purposes prior to that date.  A March 2002 private treatment record notes the Veteran had diminished sensation in the ulnar nerve distribution.  Rheumatologic evaluation in January 2003, however, revealed very slight left C6 involvement, and a private physician opined that it did not appear that the Veteran's atrophy and weakness in his wrists and hands were secondary to his cervical radiculopathy.  An additional treatment record indicates that EMG findings were not suggestive of significant cervical radiculopathy, although some degree of cervical root irritation could not be entirely ruled out.  In August 2003, the Veteran had mild left C6 root irritation, and in June 2004, a private physician found the Veteran had mild chronic radiculopathy affecting the C6 and C7 nerve roots.  Similarly, in April 2005 a physician opined that most of the Veteran's disease was higher up and mild, and an August 2005 EMG did not reflect evidence of any cervical radiculopathy.  A July 2006 private treatment record shows the Veteran had upper extremity weakness and muscle atrophy.  On VA examination in July 2006, the Veteran reported pain that was burning, sharp, cramping, aching, and sticking.  He also reported loss of strength, easy fatigability, weakness, pain, and difficulty controlling the movement of his hands and arms.  However, the VA examiner found there was no evidence that the Veteran's cervical spine stenosis caused his numbness, weakness, or muscle atrophy.  Conversely, a December 2009 letter from a VA physician indicates the Veteran had severe cervical radiculopathy with atrophy, and a July 2010 VA treatment record shows the Veteran had complete denervation of the ulnar nerve. 

Upon review, the Board finds the Veteran's left cervical radiculopathy was manifested by mild incomplete paralysis of the ulnar nerve prior to May 10, 2012.  The Board notes the few notations of a more severe disability in December 2009 and July 2010 but finds probative the opinions provided by the private physicians in January 2003 and April 2005, as well as the July 2006 VA examiner, as the evidence shows these opinions were supported by clinical testing performed during the period.  Furthermore, the Board finds it unclear whether the notations of a more severe disability were predicated solely on the severity of the Veteran's cervical radiculopathy as opposed to this disability in combination with other nonservice-connected disabilities.  As such, the Board finds a disability rating in excess of 10 percent for left cervical radiculopathy is not warranted prior to May 10, 2012.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

From May 10, 2012, to September 29, 2013

From May 10, 2012, to September 29, 2013, the Veteran's left cervical radiculopathy has been rated as 20 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  A May 2012 EMG report indicates the Veteran now had a more chronic left cervical polyradiculopathy.  On VA examination in May 2012, however, the Veteran reported only mild, intermittent pain, paresthesias and/or dysesthesias, and numbness, and examination revealed normal muscle strength, reflexes, and senses.  The VA examiner diagnosed moderate incomplete paralysis of the ulnar nerve that did not affect the Veteran's ability to work.  In May 2013, the VA examiner found the Veteran had mild radiculopathy and opined that the Veteran's left cervical radiculopathy with symptoms of numbness and weakness could aggravate his carpal tunnel and cubital tunnel syndromes and thereby disrupt his work due to pain.  Based on the EMG findings and the May 2012 VA examiner's opinion, the Board finds the Veteran's left cervical radiculopathy resulted in moderate incomplete paralysis of the ulnar nerve from May 10, 2012, to September 29, 2013, and as such, a disability rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8516.      

On and after September 30, 2013

Preliminarily, the Board notes that pyramiding, the evaluation of the same disability (or the same manifestation of a disability) under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  In this case, the RO found that providing separate disability ratings for the Veteran's service-connected left cervical radiculopathy and left ulnar neuropathy would result in compensating the Veteran two or three times over for the same symptoms of peripheral neuropathy.  Therefore, assigning separate disability ratings for those disabilities was prohibited, and the Veteran's left cervical radiculopathy and left ulnar neuropathy have been rated together as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8513 for paralysis of all radicular groups, effective September 30, 2013.  Diagnostic Code 8513 provides for 20, 30, and 60 percent disability ratings for incomplete paralysis of all radicular groups of the non-dominant extremity that is mild, moderate, and severe, respectively.  38 C.F.R. 
§ 4.124a.  An 80 percent evaluation is assigned for complete paralysis of all radicular groups of the non-dominant extremity.  

On VA examination in November 2013, the Veteran reported mild, intermittent pain, paresthesias and/or dysesthesias, and numbness.  The VA examiner found the Veteran had mild incomplete paralysis of the radial nerve, moderate incomplete paralysis of the median nerve, moderate incomplete paralysis of the ulnar nerve, and mild incomplete paralysis of the upper, middle, and lower radicular groups, respectively.  Although there was evidence of atrophy of the thenar muscles, the examiner found the Veteran's atrophy could be attributed more to his nonservice-connected carpal tunnel syndrome.  In addition, the VA examiner opined that the Veteran's peripheral nerve condition did not impact his ability to work.  Based on this evidence, the Board finds the Veteran's left cervical radiculopathy with left ulnar neuropathy resulted in moderate incomplete paralysis of all radicular groups, and therefore, a disability rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  Here, the Veteran finds probative the VA examiner's determinations regarding the severity of the Veteran's incomplete paralysis of all radicular groups as well as the effects of his disabilities on his ability to obtain and maintain substantially gainful employment.    

As noted above, the Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan, 451 F.3d 1331.  Here, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's left cervical radiculopathy and left ulnar neuropathy under the rating criteria.  Based on a review of all the evidence, the Board finds the evidence does not support disability ratings in excess of those already assigned at any time during the pendency of the appeal.  38 C.F.R. § 4.124a, Diagnostic Codes 8513, 8516; Gilbert, 1 Vet. App. 49.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's cervical spine arthritis is evaluated as a musculoskeletal disability, and his vestibular neuronitis, vertigo, and labyrinthitis are evaluated as diseases of the ear.  His left cervical radiculopathy and left ulnar neuropathy are evaluated as diseases of the peripheral nerves.  Upon review, the Board finds the criteria of these evaluations specifically contemplates the level of occupational and social impairment caused by the Veteran's disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. §§ 4.71a, 4.87, 4.124a, Diagnostic Codes 5237, 5243, 5290, 5293, 6204, 8513, 8516.  During the pendency of the appeal, the Veteran's cervical spine arthritis was manifested by pain and limitation of motion, his left cervical radiculopathy and left ulnar neuropathy were manifested by pain and decreased sensation, and his vestibular neuronitis, vertigo, and labyrinthitis were manifested by episodic dizziness.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluations assigned.  Evaluations in excess of those assigned are provided for certain manifestations of these disabilities, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluations assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluations are adequate, and no referral is required.  See 38 C.F.R. §§ 4.71a, 4.87, 4.124a, Diagnostic Codes 5237, 5243, 5290, 5293, 6204, 8513, 8516; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Earlier Effective Dates

The effective date of an evaluation and award of compensation based on an original claim for compensation will be the day following separation from active duty or the date entitlement arose if the claim was received within one year after separation from service; otherwise, the effective date of an evaluation and award of compensation on an original claim of compensation, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In the October 2010 decision, the Board denied the claim to reopen the issue of entitlement to service connection for hypertension.  In June 2013, the RO reopened and granted service connection for hypertension and assigned an effective date of April 3, 2012, the date of receipt of what the RO determined to be the earliest service connection claim following the Board's October 2010 denial.  The June 2013 rating decision also granted entitlement to service connection for erectile dysfunction, effective April 3, 2012, the date of receipt of the Veteran's written statement.  Here, the Veteran asserts that since he submitted claims of entitlement to service connection for hypertension in August 1996 and March 2004, he is entitled to an earlier effective date.  In this respect, the Board recognizes that the Veteran submitted several earlier claims prior to the most recent April 3, 2012, written statement.  However, those claims were decided in an April 1997 rating decision and the October 2010 Board decision, and the record does not show that the Veteran appealed those decisions to either the Board or the Court, respectively.  In addition, although the Veteran now asserts that he did not receive notice of the April 1997 rating decision, a May 2004 statement shows he acknowledged receipt of that decision.

With respect to the claim of entitlement to service connection for erectile dysfunction, the record does not contain any correspondence received prior to the April 3, 2012, written statement.  Although the Veteran testified at the April 2010 Board hearing that the biggest problem associated with his hypertension was erectile dysfunction, neither the Veteran nor his representative indicated to the VLJ that he wished to submit a service connection claim for that disability.  In addition, the evidence includes treatment records documenting a history of hypertension and erectile dysfunction; however, none of those records reflect an intent to file a claim for hypertension following the Board's October 2010 denial or an intent to file a claim for erectile dysfunction prior to April 3, 2012.  Accordingly, the Board finds the correct date of the claim is April 3, 2012.  This is the earliest possible date, as there are no earlier, unadjudicated, pending claims for service connection.  Moreover, even if entitlement had arisen prior to April 3, 2012, there is no basis for an earlier effective date since the controlling law sets the date of a grant of service connection as the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, the Board finds the claims for an effective date earlier than April 3, 2012, for the grant of entitlement to service connection for hypertension and erectile dysfunction must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

ORDER

Entitlement to a disability rating of 20 percent for cervical spine arthritis is granted prior to July 26, 2006.

Entitlement to a disability rating of 30 percent for cervical spine arthritis is granted on and after July 26, 2006.

Entitlement to an initial disability rating in excess of 10 percent for vestibular neuronitis, vertigo, and labyrinthitis is denied.

Entitlement to an initial disability rating in excess of 10 percent for left cervical radiculopathy is denied prior to May 10, 2012.

Entitlement to a disability rating in excess of 20 percent for left cervical radiculopathy is denied from May 10, 2012, to September 29, 2013.

Entitlement to a disability rating in excess of 30 percent for left cervical radiculopathy with left ulnar neuropathy is denied on and after September 30, 2013.

Entitlement to an effective date earlier than April 3, 2012, for the award of service connection for hypertension is denied.

Entitlement to an effective date earlier than April 3, 2012, for the award of service connection for erectile dysfunction is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


